Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Patent: 10992753 filed on 06/60/2019.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10992753. Although the claims at issue are not identical, they are not patentably distinct from each other.


Instant Application 
U.S. Patent: 10992753
1. Apparatus for enabling local data storage on an edge computing-based distributed network, said apparatus comprising: a central server comprising a processor, the processor in communication with a non-transitory memory, the processor for retrieving executable instructions from the non-transitory-memory, and the processor being configured to execute computer-executable instructions for:
     tracking a principle location of a client, said principle location of the client being co-located with a remote communications hub; 
    responsively packaging a current reckoning of information associated with the client into a digital package for transmission from the central server to the remote communications hub co-located with the principle location of the client; 
     monitoring for future natural-disasters; 
    receiving an electronic communication indicating that a natural-disaster is predicted to occur within a threshold distance of the remote communications hub and within a threshold amount of time in the future; and 
      in response to receiving the electronic communication, transmitting said digital package 
     the remote communication hub being configured to receive the digital package and securely store the digital package prior to an expiry of the threshold amount of time.

       




tracking and storing a principle location of a client, said principle location of the client being co-located with at least one of the plurality of remote communications hubs; 
       monitoring for future natural-disasters;  and 
      transmitting a packaging instruction to said central server when a natural-disaster is predicted to occur within a certain threshold distance of the at least one remote communication huh and within a certain threshold amount of time in the future; 
      and in response to receiving the packaging instruction, packaging at;  and 
      transmitting from, the central server 
a digital package, said digital package comprising a complete record of the client's information, to 
    wherein said transmitting further comprises changing a system of record, said system of record that provides the location of storage of the complete record of the clients information, at least temporarily, from the central server to the at least one remote communication hub.

2.  The method of claim 1 further comprising utilizing a plurality of environmental sensors, said sensors located proximal to said at least one 
remote communication hub, for receiving a plurality of natural disaster and/or weather event indications the receipt of which, coupled with information derived from a live feed from a third party information source, are sufficient to trigger the transmission instruction.
3. The apparatus of claim 1, wherein the processor is further configured to interact with sensors for tracking a plurality of real-time biometrics of the client.
3.  The method of claim 1, wherein the at least one of the plurality of remote communications hubs comprises a client-location monitoring module, and the client-location monitoring module is further equipped with sensors for tracking a plurality of real-time biometrics of the client.
4. The apparatus of claim 3, wherein the processor is further configured to analyze the plurality of real-time biometrics in order to produce a real-time, individual-client-directed analysis, and 



5.  The method of claim 1, further comprising, in response to receipt of a change of an internet protocol address associated with the client, updating the principle location of a client. 

6. The apparatus of claim 5, wherein, based at least in part on said updating, the processor is further configured to determine an updated remote communications hub.
6.  The method of claim 5, further comprising, determining, based at least in part on the updating, an updated at least one remote communication hub.
7. The apparatus of claim 1, wherein, in response to a loss of internet connection between the central server and the remote communications hub, the processor is further configured to: transmit an emergency transmission instruction initiating an immediate generating of the digital package; transmit the digital package from the central server to the remote communications hub.
7.  The method of claim 1, further comprising, in response to a loss of internet connection between the central server and the at least one remote communication hub, transmitting an emergency transmission instruction from said central server to said at least one remote communication hub. 

8. The apparatus of claim 1, wherein the processor is configured to periodically exchange information between a plurality of sensors located at the remote communications hub and the central server at least daily.
8.  The method of claim 1, further comprising periodically exchanging information between a plurality of sensors located at the at least one remote communication hub and the central server.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMIN ABEDIN/Primary Examiner, Art Unit 2449